Citation Nr: 0325668	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  00-18 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with degenerative joint disease and degenerative disc 
disease, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had over 8 years active duty service ending in 
September 1991. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2000, a 
statement of the case was issued in August 2000 and a 
substantive appeal was received in August 2000.  A Travel 
Board hearing was scheduled for May 2003, but the veteran 
failed to report to the hearing.  


REMAND

In August 2003, the Board received additional medical 
evidence regarding the veteran's increased rating claim.  The 
RO has not reviewed this new evidence, and the veteran has 
not waived preliminary review by the RO.  

The diagnostic criteria for rating disabilities of the spine 
were recently revised, effective September 26, 2003.  68 Fed. 
Reg. 51454-51458 (August 27, 2003).  The United States Court 
of Appeals for Veterans Claims (Court) has held that where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
recently overruled Karnas in part.  Kuzma v. Principi, No. 
03-7032 (Fed. Cir. Aug. 25, 2003).  However, although not 
entirely clear, the Board believes that the general rule of 
Karnas remains applicable to increased rating claims that are 
still undergoing VA review and that the RO in the case at 
hand must consider both the old and new criteria for spine.  
It is stressed, however, that the effective date rule 
contained in 38 U.S.C.A. § 5110(g) prevents the application 
of a later, liberalizing law to a claim prior to the 
effective date of the liberalizing law.  Therefore, 
consideration under the revised schedular criteria should not 
be undertaken and applied to any time period before such new 
revised criteria became effective.  At any rate, since the 
disability at issue calls for consideration under various 
diagnostic criteria related to the spine, including 
degenerative disc syndrome, the Board may not proceed with 
appellate review until the RO has first reviewed the claim 
under the revised criteria. 

Additionally, in view of the fact that the disability at 
issue includes degenerative disc disease, the Board believes 
that a VA neurological examination is necessary to ensure an 
adequate record for eventual appellate review. 

Finally, pursuant to 38 U.S.C.A. § 5103(a), upon receipt of a 
complete or substantially complete claim, VA must notify the 
claimant and claimant's representative, if any, of any 
information or evidence which has not already been provided 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(b) further provides that if such information or 
evidence is not received by VA within one year from the date 
of VA's notice to the claimant under 38 U.S.C.A. § 5103(a), 
no benefit may be paid or furnished by reason of the 
claimant's application.  One of the regulations promulgated 
by VA to implement this statutory provision has recently been 
invalidated.  Specifically, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1) which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired with the proviso that if 
the information or evidence was subsequently provided within 
the one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  Appropriate action at the RO level to 
ensure compliance with this recent development is also 
necessary.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  

2.  The veteran should be scheduled for a 
special VA neurological examination to 
ascertain the current severity of his 
lumbosacral strain with degenerative 
joint disease and degenerative disc 
disease.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should report all examination 
findings to allow for evaluation under 
both the old and new rating criteria for 
disabilities of the spine.  The examiner 
should specifically report whether there 
is evidence of persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc or discs, with 
little intermittent relief.  The examiner 
should also report whether the veteran 
has suffered incapacitating episodes 
having a total duration of at least 6 
weeks during the past 12 months. 

3.  The RO should then review the 
expanded record (to include all evidence 
received since December 2002 supplemental 
statement of the case) and determine 
whether entitlement to an increased 
rating for lumbosacral strain with 
degenerative joint disease and 
degenerative disc disease is warranted.  
Unless the benefit sought is granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



